DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “base modules”, “cooling unit”, “pressurized air passageway”, and “equipment support unit” (Noted, those are not clearly labeled in the figures) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 states “standardized interconnecting air conduits”.  It’s unclear what kind of conduits are considered standardized (for example, is there an industrial standard, such as ISO or ASTM standard?).  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “interconnecting air conduits” (deleting the word “standardized”). 
	Claim 9 recites “can be”.  It’s not clear as to if the limitations after “can be” is required.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “configured to be”.
	Claim 9 recites “said base modules”.  It’s not clear as to if the base modules includes only “other base modules” of claim 8, or if it includes “other base modules” along with “a base module” of claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 8-11 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Sun (US 20110267770).
Regarding claim 1, Sun teaches a data center system comprising:
an equipment support unit (cabinet 10, fig 1) for mounting electronic equipment (servers 20);
a modular air-based cooling assembly (30, fig 1) for delivering cool air to said equipment support unit, said cooling assembly formed from interconnecting air conduits (combination of 31 and circular portions of 32 that connect to ducts 31 shown in fig 1);
one or more drive units ([0015] “an airflow generating device (not shown), such as a fan”.  While not shown, a fan is provided and the fan is an airflow generating device) for driving air through said cooling assembly; and
a cooling unit (the wedge shaped portion of 32 formed by wall 321, 324, 323, 325 in fig 2-3) matched to said equipment support unit for interfacing said equipment support unit with said cooling assembly (as seen in fig 1).
Regarding claim 2, Sun teaches said equipment support unit includes a number of spaces (spaces inside cabinet 10 that support corresponding servers 20.  Since there are plural servers 20 shown in fig 1, there are plural spaces) for supporting a corresponding number of electronic equipment.
Regarding claim 3, Sun teaches said cooling unit comprises a number of plenums (spaces inside wedge shaped portion of 32), matches to said spaces of said equipment support unit, for supplying cooling air to said electronic equipment (see fig 1).
Regarding claim 8, Sun teaches said equipment support unit and said cooling unit form a base module (the combination of the equipment support unit and the cooling unit as defined above) “that is adapted for connected to other base modules” (this is intended function).
Regarding claim 9, Sun teaches said base modules are configured to be interconnected by vertical stacking, back-to-back connections, and side-by-side connections (Sun teaches there are plural holes 1211 for supporting plural servers.  Therefore the base modules can be connected by vertical stacking).
Regarding claim 10, Sun teaches a method for using in configuring a data center, comprising:
providing a number of base modules where each base module includes an equipment support unit (each sets of mounting holes 1211, fig 1) for mounting electronic equipment and a cooling unit (combination of two wedge shaped portions of 32 formed by wall 321, 324, 323, 325 in fig 2-3) including a number of plenums (space inside wedge shaped portions of 32) for supplying cool air to said electronic equipment; and
interconnecting said base modules to form a data center (entire system of fig 1 when assembled) of a desired configuration.
Regarding claim 11, Sun teaches said step of interconnecting comprises interconnecting said modules by vertical stacking, back-to-back connections, and side-by-side connections (when assembled, the modules are interconnected in a vertical stacking configuration).

	Claims 10 and 13 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ahladas (US 20090156114).
	Regarding claim 10, Ahladas teaches a method for using in configuring a data center, comprising:
providing a number of base modules (Fig 3 and annotated fig 1) where each base module includes an equipment support unit (housing of rack 110, fig 3) for mounting electronic equipment and a cooling unit (each tile 300) including a number of plenums ([0034] “Each tile assembly 300 comprises, in one embodiment, a perforated floor tile, an air-to-liquid heat exchanger, and an air-moving device”.  Plenum is the housings that hold the air-moving device, such as fan) for supplying cool air to said electronic equipment; and
interconnecting (as shown in fig 3.  The modules are connected) said base modules to form a data center of a desired configuration.


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    132
    416
    media_image1.png
    Greyscale


[AltContent: textbox (Second base module including a cooling 300 tile and a server 110 on the right side)][AltContent: textbox (First base module including a cooling 300 tile and a server 110 on the left side)]

[AltContent: textbox (Annotated figure 1)]
Regarding claim 13, Ahladas teaches said step of interconnecting comprises interconnecting first and second base modules in a back-to-back configuration, wherein said cooling units of said first and second base modules have complimentary shapes (see fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun (US 20110267770) in view of Liu (US 20070037507).
Regarding claim 4, Sun teaches all the limitations of claim 3.
Sun fails to teach each of said plenums is connected to a pressurized air passageway via a valve.
Liu teach of each of plural plenums (each conduit downstream of valves 115 form a plenum shown in fig 1) is connected to a pressurized air passageway (135, fig 1) via a valve (115).
It would have been obvious at the time of filing to modify Sun as taught by Liu by incorporating a valve that corresponds to individual plenum in order to control amount of cold air supplied to each electronic component to achieve desired cooling effect (For example, more cooling air can be sent to an electronic component that generates more heat while less air can be sent to another electronic components that generates less heat.)
Regarding claim 5, Sun in view of Liu teaches said valve “is operative to control airflow as needed by an associate piece of electronic equipment” (This is intended function.  The valve of Liu is capable of performing this function.).
Regarding claim 6, Sun in view of Liu teaches said pressurized air passageway is connected to said modular air-based cooling assembly (as modified, the system of Liu would be placed upstream of Sun).
Regarding claim 7, Sun in view of Liu teaches each of said plenums is generally wedge-shaped (see explanation of claim 3 and Sun fig 2).
Regarding claim 12, Sun teaches each of said cooling units comprises plenums (space inside wedge shaped portions of 32) connected to a pressurized air passageway ([0015] “an airflow generating device (not shown), such as a fan”.  While not shown, a fan is provided and the fan is an airflow generating device.  The flow path from the source/fan to the system is a pressurized air passageway); said step of interconnecting comprises vertically stacking (fig 1 shows stacking configuration) first and second base modules such that pressurized air passageways of said first and second base modules are interconnected.
Sun fails to teach each of the plenums connected to a pressurized air passageway via a valve.
Liu teach of each of plural plenums (each conduit downstream of valves 115 form a plenum shown in fig 1) is connected to a pressurized air passageway (135, fig 1) via a valve (115).
It would have been obvious at the time of filing to modify Sun as taught by Liu by incorporating a valve that corresponds to individual plenum in order to control amount of cold air supplied to each electronic component to achieve desired cooling effect (For example, more cooling air can be sent to an electronic component that generates more heat while less air can be sent to another electronic components that generates less heat.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762